Citation Nr: 1711214	
Decision Date: 04/07/17    Archive Date: 04/19/17

DOCKET NO.  15-43 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, due to herbicide exposure.

2.  Entitlement to service connection for ischemic heart disease due to herbicide exposure or as secondary to diabetes mellitus, type II.

3.  Entitlement to service connection for hypertension due to herbicide exposure or as secondary to diabetes mellitus, type II.

4.  Entitlement to service connection for kidney disease as due to herbicide exposure or as secondary to diabetes mellitus, type II.

5.  Entitlement to service connection for an artery and/or vein disorder of all extremities due to herbicide exposure or as secondary to diabetes mellitus, type II.

6.  Entitlement to service connection for male reproductive organ disorder due to herbicide exposure or as secondary to diabetes mellitus, type II.

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to September 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for the claimed disorders due to stateside exposure to herbicides, pesticides, and other harmful chemicals during his initial training and service at Fort Knox Army base from October to December of 1966.  He claims that on several occasions, while on guard duty at night, he saw fog gun trucks spray chemicals throughout the base.  According to the Veteran, he could smell and taste the "polluted air" as the trucks passed by.  He claims that on two occasions while serving late night "KP" duty, he saw a team of people spray something out of pump cans around the work table areas and stoves in the kitchen.  When he asked the team what they were doing, he reports that someone responded that they were "hopefully killing the cockroaches."  The Veteran essentially contends that he was exposed to herbicidal agents and other harmful chemicals as a result of these in-service incidents.  

In support of his contentions, the Veteran refers to a prior Board decision, signed by a different Veterans Law Judge, that addressed a claim similar to his.  In the prior decision, the claimant was granted benefits based on a claim of herbicide exposure while serving at Fort Knox in the 1960s.  The Veteran argues that the outcome should be the same in his case based on his claimed exposure, or, at the very least, additional development directed to obtain evidence that would similarly support his claim.  Specifically, the Veteran points to evidence in the prior Board decision obtained from the Environmental Management Division, Directorate of Base Operations Support, at Fort Knox indicating that pesticides (herbicides, insecticides) were used throughout the installation, including in the dining facilities.  The Veteran requests a remand of his claims in order to request similar information directly from this source.

Notably, Board decisions have no precedential value.  See 38 C.F.R. § 20.1303 (2016).  The regulation allows for the Board to consider a prior case, to the extent that it reasonably relates to a veteran's case.  The Board is required to decide each case on the basis of the individual facts of the case in light of the applicable procedure and substantive law.  Id.

In this case, however, the Board agrees that additional development is needed with regards to the Veteran's claim of exposure to herbicides and other harmful chemicals during his service at Fort Knox.  The medical evidence reflects current diagnosis of diabetes mellitus and coronary artery disease (a form of ischemic heart disease); and the Board notes that service connection for these disorders may be presumed if in-service exposure to herbicides is established.  See 38 C.F.R. § 3.309 (2016).  Given this, the AOJ must undertake additional efforts to verify the Veteran's claim of stateside exposure to herbicides, to include submitting an inquiry directly to appropriate sources at Fort Knox Army base.

While on remand, the AOJ should obtain all outstanding VA and private medical records that are pertinent to the claims. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all outstanding VA records and all private medical records identified by the Veteran as pertinent to the claims on appeal.

2.  Undertake appropriate action in order to verify the Veteran's exposure to herbicides, pesticides, and other harmful chemicals during his service at Fort Knox Army base from October to December 1966.  Efforts to verify the use of herbicides and pesticides at this facility must be pursuant to M21-1, Part IV.ii.1.H.7.a and should also include a direct inquiry to the Environmental Management Division at Fort Knox, or those responsible for building and grounds maintenance at the base.  Document the claims file accordingly. 

3.  Undertake any other development deemed warranted, to include affording the Veteran appropriate VA examinations or obtaining VA etiological opinions.

4.  After complete of all of the above readjudicate the claims on appeal.  If any benefit sought on appeal is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded an opportunity to respond before the record is returned to the Board for further review.

By this remand, the Board intimates no opinion as to any final outcome warranted. 
  
The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




